NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



CHARLES EDWARD DAEDA,                   )
                                        )
             Appellant,                 )
                                        )
v.                                      )       Case No. 2D18-3183
                                        )
RAYMOND ANTHONY DAEDA,                  )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 1, 2019.

Appeal from the Circuit Court for Lee
County; Elisabeth Adams, Judge.

Charles Edward Daeda, pro se.

Raymond Anthony Daeda, pro se.


PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and VILLANTI and SLEET, JJ., Concur.